DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is written in response to the Applicant’s Remarks after final dated 11/16/22.  Applicant’s arguments dated 11/16/22 have been considered. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Prosecution on the merits is reopened consistent with the present Office Action.  
Claims 1, 2, 6, 13, 15, 22, 25, 26, 38, 40, 41, 44, 45, 87, and 88 are pending and have been rejected.  Claim 43 has been newly cancelled.  Claims 3-5, 7-12, 14, 16-21, 23, 24, 27-37, 39, 42, 46-86, were previously cancelled.
Withdrawn Rejections
The 103 rejections under Brent, Jr. (US 9,480,275) have been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 103  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 13, 15, 22, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304) and Mars Inc IE 912927 March 1992.
Regarding Claim 1:  Brent discloses a coated pet food with a core and coating.  Brent discloses that the pet food has a moisture content of from about 16% to about 92%,  [abstract].  Brent discloses that the core has an animal protein [col. 4, lines 50-53; 61-67] and protein contents of 53.95%, 28.53%, 66.93%, 53.9%, 62.86%, 56.01%, 50.47%, 42.16%, 100%, 50%, and 100% [Ex. 22-26; 30-36].  Brent discloses that the coating contains maltodextrin, a dextrin [col. 7, lines 8-11].  Although Brent does not disclose the pet food generally having a moisture content of 16% to 92% since the core is a part of the pet food, the pet food is said to have the moisture content.  Brent discloses including a chelant [col. 27. Table Exs. 22-26].  Brent discloses the core further comprising an animal plasma [col. 26, Ex. 22-26].
Although the reference does not disclose the moisture content at 15 to 50%, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Brent overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Brent does not disclose wherein the coating comprises a glucose-containing carbohydrate selected from an esterified dextrin and an esterified starch.
Nouvel discloses a composition administered to pets [abstract].  Nouvel discloses a composition that contains a coating or shell and that the coating can contain dextrins and esterified starches [0015; 0016; 0018].
Mars discloses pet food containing blood plasma [pg. 1, lines 10-15].  Mars discloses pet food containing 22 parts blood plasma in a 99.7-100.3 part composition which is equivalent to about 22% percent blood plasma [pg. 37, lines 1-15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include an esterified starch as in Nouvel in order to impart desirable textural properties in the finished product and to help protect the moist core.
Further it would have been obvious to modify the amount of blood plasma of Brent to include about 22% as in Mars in order to provide an alternative source of protein and fat to the pet food.
Regarding Claim 13:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the pet food has a resilience measured by Texture Profile Analysis of 0.14 or greater.
However, since Brent discloses the same limitations of claim 1 it would have been expected that the pet food would have had the same amount of resilience as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 15:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the pet food has a cohesiveness measured by Texture Profile Analysis of 0.50 or greater.
However, since Brent discloses the same limitations of claim 1 it would have been expected that the pet food would have had the same amount of cohesiveness as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 22:  Brent discloses as discussed above in claim 1.  Brent discloses animal protein contents of 53.95%, 28.53%, 66.93%, 53.9%, 62.86%, 56.01%, 50.47%, 42.16%, 100%, 50%, and 100% [Ex. 22-26; 30-36].
Regarding Claim 44:  Brent discloses as discussed above in claim 1.  Brent discloses the core further comprising a yeast [col. 35, Iams Savory Sauce® ingredients].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304)and Mars Inc IE 912927 March 1992 as applied to claim 1 above and in further view of Shi et al. (US 5,795,397).
Regarding Claim 2:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the maltodextrin is esterified.
Shi discloses esterified maltodextrin and that the esterified maltodextrin has improved water dispersibility [abstract].
 At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the maltodextrin of Brent for the esterified maltodextrin of Shi in order to improve the mixing and dispersion of the maltodextrin.
Claims 6, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304) and Mars Inc IE 912927 March 1992 as applied to claim 1 above and in further view of Townsend et al. (US 2005/0181097).
Regarding Claim 6:  Brent discloses as discussed above.  Brent does not disclose an emulsifier.  Townsend discloses pet food where the inner component can contain emulsifiers [0101; 0122].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include emulsifiers as in Townsend in order to help stabilize the pet food components.
Regarding Claim 40: Brent discloses as discussed above.  Brent does not disclose wherein a water activity (Aw) of the edible pet food is from 0.7 to 0.8.
Townsend discloses a pet food having a water activity of .65 to .80 [0110].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to have a water activity of .65 to 80 as in Townsend since both disclose semi-moist pet food and the water activity would have been desirable for inhibiting the growth of unwanted microbes.
Although the reference does not disclose the water activity of .7 to .8, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Townsend overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 41: Brent discloses as discussed above.  Brent does not disclose further comprising at least one humectant.
Townsend discloses including a humectant in the pet food [0108; 0115].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include a humectant as in Townsend in order to make the intermediate moisture containing product microbially stable.
Claims 25 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304) and Mars Inc IE 912927 March 1992 as applied to claim 1 above and in further view of Lin et al. (US 2005/0037108).
Regarding Claim 25:  Brent discloses as discussed above in claim 1.  Brent does not disclose including at least about .3% tetrapotassium pyrophosphate.
Lin disclose adding palatability enhancers to pet food abstract.  Lin discloses adding the palatability enhancer, tetrapotassium pyrophosphate, at 0.1% to 1.0% [abstract; 0023].
At the effective filing date of the invention it would have been obvious so one of ordinary skill in the art to modify the method of Brent to incorporate tetrapotassium pyrophosphate, at 0.1% to 1.0% as in Lin in order to provide a desirable enhancement of the palatability of the pet food.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Lin overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness. 
Regarding Claim 45:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains fat and at least one phosphate.
Lin disclose that it is known to add fat and phosphoric acid (a phosphate) to a coating  for pet food [0007].  Li discloses animal fat and tetrapotassium pyrophosphate (a phosphate) in a coating  [0010; 0011].
At the effective filing date of the invention it would have been obvious to modify the method of Brent to include a fat and phosphate as in Lin in order to help enhance the palatability of animal feed or pet food.
Claims 26 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304) and Mars Inc IE 912927 March 1992 as applied to claim 1 above and in further view of Sunvold et al. (US 2010/0233756).
Regarding Claim 26:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains a chelant.
Sunvold discloses an animal kibble and coating and that the coating can contain chelants [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Brent to include a chelant in its coating as in Sunvold in order to help prevent precipitation of the ingredients in the coating.
Regarding Claim 88:  Brent discloses as discussed above in claim 1.  Brent does not disclose that the coating contains a chelant that is a citrate.
Sunvold discloses an animal kibble and coating and that the coating can contain potassium citrate [0040].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method Brent to include potassium citrate in its coating as in Sunvold in order to help prevent precipitation of the ingredients in the coating. 
Claims 38 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304) and Mars Inc IE 912927 March 1992 as applied to claim 1 above and in further view of Koehler (US 8,765,180).
Regarding Claim 38:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the coating comprises an amount of at least one octenyl succinate hydrolyzed starch.
Koehler discloses starch octenyl succinate derivative (an esterified starch) in a coating as a hydrocolloid [col. 2, lines 48-52]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include starch octenyl succinate derivative as in Koehler in order to stabilize and disperse the other coating materials. 
Regarding Claim 87:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the glucose-containing carbohydrate constitutes from 0.5 to 10 wt % of the edible pet food.
Koehler discloses starch octenyl succinate derivative (an esterified starch) in a coating at 0.5 to 50% [col. 4, lines 56-58]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include starch octenyl succinate derivative as in Koehler in order to stabilize and disperse the other coating materials. 
Regarding the amount of glucose carbohydrate, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional range taught by Koehler overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Brent, Jr. (US 9,480,275) in view of Nouvel (US 2008/0038304) and Mars Inc IE 912927 March 1992 as applied to claim 1 above and in further view of Montelongo et al. (CA 2805500).
Regarding Claim 87:  Brent discloses as discussed above in claim 1.  Brent does not disclose wherein the glucose-containing carbohydrate constitutes from 0.5 to 10 wt % of the edible pet food.
Montelongo discloses a pet food containing carbohydrates at about 0 to about 75% [0072].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Brent to include carbohydrates at amounts as in Montelongo in order to help to disperse the ingredients.
Regarding the amount of glucose carbohydrate, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional range taught by Montelongo overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Response to Arguments
The 103 rejections under Brent, Jr. (US 9,480,275) have been withdrawn due to the amendment to claim 1.
On pages 5-6, the Applicants assert that Brent discloses that the pet treat having 1.2% animal plasma in the total animal treat.  The Applicants assert that this is below the claimed amount of at least 6%.  The Applicants assert that changing the amounts would greatly change the properties of the food.
The Examiner notes that the rejection under Brent has been modified in further view of Mars Inc.
On pages 6-7, the Applicants assert that Brent and van Gijssel were not combinable art because Brent was directed towards pet food and van Gijssel was directed towards food for humans. 
While the Examiner does not agree that the references are not combinable, an additional search was conducted and resulted in new art.  The Applicants arguments against van Gijssel are therefore moot.
On page 7, the Applicants assert that Shi simply discloses high solids maltodextrin syrups.  The Applicants assert that there is no basis to include esterified dextrins. 
The Examiner disagrees.  Brent discloses using starches including dextrins in its formulations.  Esterified dextrins are types of dextrins and starches and therefore a more particular selection would have been based on the desire of one of ordinary skill in the art.  Shi teaches that esterified dextrins are more water dispersible.  It would have been obvious to want to attain evenly or homogenously mixed ingredients in the coating and the selection of dextrins which achieve that would have been obvious.
On pages 7 and 8, the Applicants assert that the reliance on Townsend is misplaced.  The Applicants assert that the softness of the pet food of Townsend and that of Brent are different.  The Applicants also assert that Townsend discloses humectants to lower water activity and that adding a humectant would have changed the softness of the pet food in Brent.
The Examiner disagrees with Applicants assertion.  Both Brent and Townsend are drawn to pet food having a semi-moist moisture content.  Brent is relevant across dry, semi-moist and moist pet foods.  Townsend discloses water activity that overlapped with the instant invention.  It is clear that the pet foods of Brent would have fallen into the water activity of Townsend and that which is instantly claimed.  Therefore the inclusion of emulsifiers would have been obvious because both references disclose the same or similar types of pet foods. Further regarding the inclusion of humectants, Townsend was not relied upon for this teaching.
On pages 8-9, the Applicants assert that moisture content of the pet food of Brent and Lin are different and that applying a palatability enhancer to a higher moisture content pet food is not obvious. 
The Examiner maintains the rejection because the effectivity of the tetrapotassium pyrophosphate does not appear to be moisture content dependent.  Further, Lin discloses liquid feed [claim 10] and semi-dry feed [0019].  The Argument appears to be an attorney argument as it is not supported by evidence.  
On page 9, the Applicants assert that Sunvold discloses a lower moisture content pet food than Brent and that there is no motivation to apply teachings from a pet food having a moisture content of 12% or less to one having a moisture content of 16% or more.
The Examiner disagrees.  Sunvold is not necessarily limited to dry pet foods and discloses kibble as “typically” having a moisture content of 12% or less but it is not exclusive.  Further Sunvold discloses semi-moist pet food alongside dry foods [0098; 0100].  Further the disclosure relied upon in Sunvold is specific to the composition of the coating. The presence of a coating was already established in Brent. The chelant of Sunvold is effective to further stabilize the coating.  The fact that the coating contains a chelant in a dry versus a semi- dry pet food does not appear to render the combination not obvious.
On pages 9-10, the Applicants assert that Koehler is directed toward a white colored coating used in food and pharmaceuticals and that it requires calcium carbonate.
Although Koehler is directed towards white coatings, the Examiner maintains that Koehler renders obvious the use of an esterified starch in coatings and that it is beneficial in dispersing and stabilizing coating ingredients.
On page 10, the Applicants assert that Montelongo although disclosing pet food does not disclose a moist or semi-moist pet food.
The Examiner disagrees that the moisture level of the pet food would not render the references combinable.  Brent already disclosed the presence of carbohydrates in its coating.  Montelongo provided a more specific version of the carbohydrate and that the carbohydrate was easily dispersible.  The thorough mixture of coating ingredients is relevant and a carbohydrate that is more easily dispersible would have been advantageous.
The Examiner maintains Brent as the primary reference for the reasons discussed above.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
De Cock CA 2862326 discloses a pet food containing esterified starch [abstract; pg. 4].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793